 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ETUATE SEKONA,                                    No. 2:17-CV-2479-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    E. HOROWITZ, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On May 15, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.       The findings and recommendations filed May 15, 2019, are adopted in full;
 3                  2.       Plaintiff’s claims against defendants Joe A. Lizarraga, Medical Receiver,
 4   and C.C. Healthcare Services are dismissed; and
 5                  3.       The Clerk of the Court is directed to terminate Joe A. Lizarraga, Medical
 6   Receiver, and C.C. Healthcare Services as defendants to this action.
 7

 8    Dated: July 10, 2019                              /s/ John A. Mendez
                                                        JOHN A. MENDEZ
 9                                                      United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
